DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 April 2021. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because it does not narratively and concisely describe what the applicant views to be the novel subject matter, and instead uses complicated verbiage to “physical parameters,” which does not “…describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.” Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1, the claim is unclear. To start, in the preamble notes “a plurality of grow pods,” then in line 3 recites “an assembly line grow pod” - are these referring to the same group of grow pods? It is recommended that the preamble be amended to --a plurality of assembly line grow pods-- and line 3 be amended to recite --one of the assembly line grow pods-- or --each of the plurality of assembly line grow pods--. This will further clarify the claim limitation of claim 
Continuing with Claim 1, while there is a non-limiting list given in the specification for “a first physical parameter” of an assembly line grow pod [0067-68], there is no description to enable one having ordinary skill in the art to understand the scope of the claimed “physical parameter.” Each example given would require a detailed disclosure as to how each measurement is obtained (i.e. what sensors or inputs are involved) and how the computer system incorporates that data, as well as a logic tree detailed enough to provide PHOSITA with enough detail to understand the metes and bounds of the claim. 
Similarly, the scope of the claim limitation “modify at least one characteristic…” is unclear in light of the specification. Through what structure does the claimed invention provide the changed recipe? What logical sequence is performed within the processor to arrive at the claimed conclusions? How is the data input/obtained? 
Claims 4-6 each recites the limitation “the determined physical parameter”.  There is insufficient antecedent basis for this limitation in each claim.
For Claims 6-7, the claims recite a broad concept of a threshold measurement which is mirrored in the instant disclosure [0063]; however, the metes and bounds of this claim are unclear, since a threshold may be set at any point, and the system lacks specific disclosure to the programming logic. Claim 6 is further unclear as to what limitation is further imparted on the apparatus claims. Additionally, claim 6 appears to redefine the “first recipe” of claim 1, line 6 as a stored recipe, without providing the device on which it is stored, or when the first recipe became the first stored recipe.
Claims 2 & 5 are rejected as ultimately dependent from claim 1, rejected above. The above list of 112, 2nd issues is as best understood by the Examiner, and is not to be considered an all-inclusive list. The overall disclosure should be thoroughly reviewed for clarity and consistency. The prior art rejections below are in view of the above objections and rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Englard et al. (US 20170139380), hereinafter referred to as “Englard.”
For Claim 1, Englard discloses a system (title, disclosure) for implementing modified recipes in a plurality of grow pods (20a-20c as influenced by engines 40a-40c), the system comprising: 
a remote computing device (the computer device(s) discussed in [0126] in light of elements 32 & 46, Fig. 1) communicatively coupled to an assembly line grow pod (any one of “multiple beds 20”), the remote computing device comprising a processor (“computer of any type” [0126]) and a computer readable and executable instruction set (the instructions defined below), which when executed, causes the processor to: 
receive a first recipe associated with a first physical parameter (a recipe retrieved from the recipe database 54 and received by the system, [0066-67], it is discussed that provided to the plant); 
receive a request from the assembly line grow pod for a recipe (by acquiring the recipe list from the database, 54); 
determine whether the assembly line grow pod comprises the first physical parameter (the user may select or modify a recipe or come up with their own, [0066-68]); 
in response to determining that the assembly line grow pod comprises the first physical parameter, implement the first recipe at the assembly line grow pod (wherein the user has the option of implementing the recipe, [0066-67] based on the chosen plants for any one of the multiple beds 20a-20c, for example); 
in response to determining that the assembly line grow pod does not comprise the first physical parameter, determine a physical parameter of the assembly line grow pod (such as another plant); 
modify at least one characteristic of the first recipe to create a modified recipe based at least in part on the determined physical parameter of the assembly line grow pod (via the farming agent editor 50, [0080] or yield optimizer 44, [0042] and implemented by actuators 26, [0043], as discussed for example in steps 1-10, [0073-75]); and 
implement the modified recipe at the assembly line grow pod (as discussed with regards to the “plant health analyzer” which “estimate[s] health of the at least one plant by capturing feedback at least from the farmer and by comparing the feedback to information on plant growth in similar environment,” [0010] further discussed in [0042 & 67]).

For Claim 3, Englard discloses the system of claim 1, and Englard further discloses further comprising a first assembly line grow pod (another one of 20a-20c) communicatively coupled to the remote computing device and wherein: 
the assembly line grow pod is a second assembly line grow pod (as defined above); and the executable instruction set, when executed, further causes the processor to receive the first recipe from the first assembly line grow pod (any one of the “multiple beds 20” may be used for “quickly fetch/store plant-bed state” and influence the water, fertilizer, and/or light provided to the plant(s)).
For Claim 6, Englard discloses the system of claim 1, and Englard further discloses wherein the executable instruction set, when executed, further causes the processor to: 
compare output results of the first recipe with output results of a first stored recipe associated with the first physical parameter; 
determine that the output results of the first recipe satisfy a predetermined threshold over the output results of the first stored recipe; and 
in response to determining that the that the output results of the first recipe satisfy the predetermined threshold and that the assembly line grow pod comprises the first physical parameter, implement the first recipe at the assembly line grow pod (as discussed in [0100-101], .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Englard as applied to claim 6 above.
For Claim 7, Englard discloses the system of claim 6, and Englard further discloses wherein the executable instruction set, when executed, further causes the processor to: compare the first recipe to the first stored recipe [0101]; identify a characteristic of the first recipe that exceeds a corresponding characteristic of the first stored recipe [0101].
Englard is silent to change the first stored recipe to include the characteristic of the first recipe.
However, in light of the optimization techniques as well as the farming agent compute engine 96, [0100], it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the previous recipe with newly acquired data, in order to provide the best yield possible, which cuts farming, labor, and resource costs across the board.
Allowable Subject Matter
Claims 4-5 are objected to and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or teach the claimed combination of elements: a system for implementing modified recipe in a plurality of assembly line grow pods, comprising a remote computing device communicatively coupled to a plurality of assembly line grow pods, the remote processing device: upon receiving a request for a recipe from a first assembly line grow pod of the plurality of assembly line grow pods, deciding whether the first assembly line grow pod comprises a physical parameter (defined by the instant specification as pertaining to the length of a track within the first assembly line grow pod, [0067-68]). If the first assembly line grow pod possesses the physical parameter, then the processor implements a first recipe (defined by the instant specification as being directed to at least one of light, water, and nutrients, [0031]). If the first assembly grow pod does not possess the physical parameter, then the processor modifies one of the at least one light, water, and nutrients composition of the recipe in accordance with the length (note for example, that the instant specification discloses the reduction in nutrient concentration when the track is longer, [0079]). 
For claim 4: wherein the first physical parameter comprises a length of a track evaluated between a seeding region and a harvesting region of the first assembly line grow pod and the physical parameter of a second assembly line grow pod of the plurality of assembly line grow pods comprises a length of a track evaluated between a seeding region and a harvesting region of the second assembly line grow pod, and the processor further modifies the first recipe to decrease a concentration of nutrients to be provided at the second assembly line grow pod.
for claim 5: wherein the first physical parameter comprises a number of water manifolds of the first assembly line grow pod and the determined physical parameter of the second assembly line grow pod comprises a number of water manifolds of the second assembly line grow pod, and the processor further: determines that the number of water manifolds in the second assembly line grow pod is less than the first assembly line grow pod; and further modifies the first recipe to increase a concentration of nutrients to be provided at the second assembly line grow pod.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643